PER CURIAM:
Audrey R. Kelly, Commissioner of Insurance of the Commonwealth of Pennsylvania, appeals from an order of the District Court for the Southern District of New York granting summary judgment in favor of Dean Construction Company, Inc. and The New Atlantic Beach Hotel and Cabana Club, Inc., Stuyvesant v. Dean Construction Co., 254 F.Supp. 102 (S.D.N.Y.1966).
Although we note that there was a minor error in the district court opinion in stating that the Commissioner of Insurance had filed notice of appeal to the New York Court of Appeals from the decision of the Appellate Division of the Supreme Court reported as Dean Construction Co. v. Agricultural Ins. Co., 22 A.D.2d 82, 254 N.Y.S.2d 196 (1964), this was in no way germane to the determination of the issues. We affirm for the reasons stated in Judge Bryan’s decision.